        Case 7:19-cv-00074-DC-RCG Document 32 Filed 09/06/19 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                   MIDLAND DIVISION

 AARON WOMACK, individually and on                         Docket No. 7:19-cv-0074
 behalf of all others similarly situated,
                                                           JURY TRIAL DEMANDED
 v.
                                                           FLSA COLLECTIVE ACTION
 SUPERIOR ENERGY SERVICES-NORTH                            PURSUANT TO 29 U.S.C. § 216(b)
 AMERICA SERVICES, INC. and SPN WELL
 SERVICES f/k/a INTEGRATED
 PRODUCTION SERVICES, INC.


             PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION IN LIMINE

1.      A Motion in Limine is Improper.

        Defendants use an inappropriate procedure to make an unsubstantiated attack on Plaintiffs’

declarations. They do this because they have no other means to defeat conditional certification. The

limited scope of the motion in limine procedural device is clear:

        A motion in limine is a motion made prior to trial for the purpose of prohibiting
        opposing counsel from mentioning the existence of, alluding to, or offering evidence
        on matters so highly prejudicial to the moving party that a timely motion to strike or
        an instruction by the court to the jury to disregard the offending matter cannot
        overcome its prejudicial influence on the jurors' minds.

O'Rear v. Fruehauf Corp., 554 F.2d 1304, 1306 n.1 (5th Cir. 1977); West v. City of Holly Springs, Mississippi,

No. 3:16CV79-MPM-RP, 2019 WL 2397805, at *1 (N.D. Miss. June 6, 2019). “When ruling upon

motions in limine, evidence should not be excluded “unless it is clearly inadmissible on all potential

grounds.’” Id. (citing Goode v. City of Southaven, No. 3:17-CV-60, 2019 WL 1100556, at *1, (N.D. Miss.

Mar. 7, 2019)).

        Defendants here are not attempting to prohibit opposing counsel from mentioning specific

evidence. See ECF 31. They do not argue the evidence is highly prejudicial to them; do not show that

the declarations are “clearly inadmissible”; do not argue a motion to strike would be ineffective (nor

has one been filed); and they make no reference to the impact on a jury. Id. In fact, Defendants


                                                      1
        Case 7:19-cv-00074-DC-RCG Document 32 Filed 09/06/19 Page 2 of 7



expressly bring this motion to attack the credibility, not admissibility, of the declarations, so they do

not and cannot argue that the declarations are not properly before the Court. Id. Nothing in their

Motion suggests that limine of the declarations is proper, or that a motion in limine can or should be

used to argue the weight of evidence. This motion is a misfire, and its very use signals Defendants are

merely grasping at straws by attempting to attack these valid declarations.

2.      Credibility Determinations are Premature.

        Not only is a motion in limine an inappropriate vehicle for such arguments, this attack is both

untimely and unsubstantiated. As addressed in Plaintiffs’ Reply, filed contemporaneously,

determinations on the weight and credibility of supporting declarations should not be made at the

initial stages of conditional certification. See White v. Integrated Electronic Technologies, Inc., No. 11-2186,12-

359, 2013 WL 2903070, at *6 (E.D. La. June 13, 2013). Courts throughout the country (including the

Fifth Circuit) addressing arguments nearly identical to those proffered by Defendants have held that

questions going to the weight or credibility of declarations submitted with a plaintiff’s motion for

certification are inquiries more appropriate for a later stage in the proceedings. See id. (certifying an

FLSA collective action and holding that the defendants’ arguments that the plaintiffs’ declarations

submitted with their motion for certification were undercut by their subsequent deposition testimony

went to the credibility of the declarations and that it was inappropriate to determine such credibility

issues at the notice stage); see also Lang v. DirecTV, Inc., No. 10-1085 “G”(1), 2011 WL 6934607, at *10

(E.D. La. Dec. 30, 2011); Santiago v. Amdocs, Inc., No. C 10-4317 SI, 2011 WL 6372348, at *7 (N.D.

Cal. Dec. 19, 2011) (“Defendant raises a number of challenges to the credibility of various individuals

who submitted declarations in support of plaintiffs' motion…. [C]ourts have repeatedly held that

possible contradictions in testimony ‘are matters of credibility for the factfinder, not individualized

defenses’ preventing collective treatment”); Pendelbury v. Starbucks Corp., 518 F. Supp. 2d 1345, 1362

(S.D. Fla. 2007) (holding inconsistencies in plaintiffs' and class members' testimony “present issues



                                                        2
         Case 7:19-cv-00074-DC-RCG Document 32 Filed 09/06/19 Page 3 of 7



of credibility”); Aros v. United Rentals, Inc., 269 F.R.D. 176, 180 (D. Conn. 2010) (holding that, at the

conditional certification stage, “the court does not resolve factual disputes, decide substantive issues

on the merits, or make credibility determinations”).

         In Lang, the defendants sought to have the plaintiffs' declarations stricken from the record in

an effort to dissuade the court from granting conditional certification. 2011 WL 6934607, at *8–9.

The Lang Court noted that boilerplate language in declarations was permissible and that

         simply because a declaration employs boilerplate language does not mean that the
         statements do not reflect personal knowledge. There is no rule that requires plaintiffs
         to compose affidavits in their own words, without the assistance of counsel, and
         common declarations may be reasonable where there is great similarity. Additionally,
         declarants can have personal knowledge about others by virtue of their job duties.

Id. at *9 (internal citations and quotations omitted). Ultimately, the Lang Court concluded that:

          [T]o the extent that these declarations exhibit deficiencies, striking them is a harsh
         remedy that is not mandated here, particularly given the light burden Plaintiffs must
         meet on a motion for conditional certification. Rather, such questions go to the weight
         or credibility of the declarations—an inquiry more appropriate for a later stage in these
         proceedings. The declarations are sufficient to meet the ‘minimal showing’
         required for conditional certification, and they need not be stricken.

         Id. at *10 (emphasis added).

Plaintiffs’ evidence is proper and may not be disregarded as support for conditional certification

merely because the language is similar or “cookie cutter.”

         Even the case law Defendants relied upon actually supports Plaintiffs’ argument. Specifically,

Defendants cite to Bernstein v. Buckeye, Inc., No. MO:18-CV-097-DC-RCG, 2019 WL 2563848 (W. D.

Tex. Mar. 18, 2019) (Griffin, J.) to show that “Certification [will be] denied where plaintiffs submitted

“nearly identical, and sparse declarations.” ECF 31, p. 5. This is wrong on both Counts.1 In Bernstein,

both the named plaintiff and opt-in declared that “other Mud Engineers … would be interested to

learn that they may recover unpaid overtime from Buckeye if given the opportunity.” Id. The



1
    Pun intended.


                                                    3
        Case 7:19-cv-00074-DC-RCG Document 32 Filed 09/06/19 Page 4 of 7



Magistrate Judge found this limited, identical testimony could not carry the plaintiff’s burden to show

other mud engineers were interested in joining the litigation. Id. However, the district court

sustained the plaintiff’s objections on this point and granted conditional certification as

revised. Bernstein v. Buckeye, Inc., No. 18-CV-097-DC, 2019 WL 2563841, at *3 (W.D. Tex. Apr. 24,

2019) (Counts, J.). This Court expressly found this minimal testimony, despite being characterized as

“nearly identical,” was sufficient evidence to carry the plaintiff’s burden. Id. While Defendants

acknowledge that their case was “adopted as modified,” they fail to inform the Court that the express

proposition they rely upon was later set aside. The ultimate holding in Bernstein reflects that “identical”

or similar declarations do not dilute their value or reflect a lack of personal knowledge, and such

declarations can be valid evidence in support of conditional certification. To the extent this Court will

determine the value of the Plaintiffs’ declarations, they are sufficient to carry the light burden imposed

at this stage.

3.      Similarity does not reflect a lack of personal knowledge or facts.

        Defendants spend a significant portion of their short motion proving the Court with rote case

law. Specifically, they state that a plaintiff moving for conditional certification must provide a factual

basis for his allegations and that declarations must be made on personal knowledge. ECF 31 at pp. 4-

6., Plaintiffs do not contest this law. What Defendants’ Motion in Limine fails to do, however, is

demonstrate how that law applies here. Defendants’ only argument seems to be that the similarity

between the declarations (somehow) depletes them of factual content and invalidates the declarants’

testimony that they were made with personal knowledge. It is unclear how this occurs.

        Critically, this is merely another weight and credibility argument. Defendants cannot actually

show the declarations, however similar, are not made on personal knowledge, nor can they dispute

that each declaration contains specific facts as to the time worked, the nature of the work performed,

or the relationship with the Defendants. Defendants also fail to explain their intimation that these



                                                    4
        Case 7:19-cv-00074-DC-RCG Document 32 Filed 09/06/19 Page 5 of 7



workers, who routinely execute contracts for work and/or were “self-employed with their own

LLC's,” ECF 30-1 at ¶ 5, would not comprehend the distinction between an “independent contractor”

or “employer,” ECF 31, p. 3. Nor do Defendants explain how use of these terms indicates some legal

conclusion. In fact, every use of “independent contractor” in the declarations deals with how

Defendants’ classified these flowback operators (which they do not dispute), and each of these

plaintiffs stated that “I believe Defendants treated me as an employee.” ECF 22-1 through 22-3, at ¶

16. This is not a legal conclusion and no basis to discredit the declarations. These declarations are not

invalid or inconsequential because they recite similar or even identical facts. To the contrary “it is

unfair to discredit the declarations as formulaic, given that they are trying to demonstrate the existence

of a uniform policy. The fact that Plaintiffs had comparable experiences while working for Defendant

is precisely the point the declarations are intended to convey.” Tamez v. BHP Billiton Petroleum

(Americas), Inc., No. 5:15-CV-330-RP, 2015 WL 7075971, at *6 (W.D. Tex. Oct. 5, 2015).

        Even had Defendants moved under a proper procedural mechanism to achieve their goal,

courts in the Fifth Circuit are reluctant to strike declarations merely because they are similar. See, e.g.,

Davis v. Capital One Home Loans, LLC, No. 3:17-CV-3236-G, 2018 WL 3659066, at *5 (N.D. Tex. Aug.

2, 2018)(“While the court recognizes the overt similarity between the submitted sworn statements, the

court will not strike the sworn statements solely based on the similarity of their language”); Clay v.

Flounderdawg, LLC, No. SA14CA923FBHJB, 2015 WL 13796448, at *5 (W.D. Tex. Mar. 24, 2015),

report and recommendation adopted, No. CV SA-14-CA-00923-FB, 2015 WL 13796449 (W.D. Tex.

June 2, 2015)(recommending granting conditional certification and denying motion to strike even

though “some of the declarations recite essentially the same information as the others”); Lee v. Metrocare

Servs., 980 F. Supp. 2d 754, 760 (N.D. Tex. 2013)( holding the fact that many of the statements in the

declarations are identical is not a sufficient ground to strike them. “The fact that the Declarations

contain virtually identical assertions goes to their weight and credibility, not their admissibility.”); Page



                                                     5
       Case 7:19-cv-00074-DC-RCG Document 32 Filed 09/06/19 Page 6 of 7



v. Nova Healthcare Mgmt., L.L.P., No. CIV.A. H-12-2093, 2013 WL 4782749, at *6 (S.D. Tex. Sept. 6,

2013)(denying motion to strike and considering declarations in support of conditional certification

where defendant failed to show any hearsay, improper legal conclusions, or speculation in the

declarations); Lang, 2011 WL 6934607, at *10 (to the extent that these declarations exhibit deficiencies,

striking them is a harsh remedy that is not mandated here).

        As addressed above, the first step of conditional certification is not the proper time to assess

the credibility of evidence. Id. Defendants have not provided this Court with any basis to strike the

declarations nor anything beyond pure conjecture that the declarations lack personal knowledge.

Accordingly, the declarations are proper, admissible evidence that adequately support Plaintiffs’

Renewed Motion for Conditional Certification.

4.      Conclusion.

        For these reasons, Plaintiffs ask the Court to deny Defendants’ Motion in Limine. Defendants

may not utilize such a motion to request inappropriate relief from the Court, nor have offered any

basis for the Court to disregard Plaintiffs’ declarations offered in support of conditional certification.



                                                         Respectfully Submitted,


                                                         By: /s/ Andrew W. Dunlap
                                                             Michael A. Josephson
                                                             Texas Bar No. 24014780
                                                             Andrew W. Dunlap
                                                             Texas Bar No. 24078444
                                                             JOSEPHSON DUNLAP LLP
                                                             11 Greenway Plaza, Suite 3050
                                                             Houston, Texas 77046
                                                             Tel: (713) 352-1100
                                                             Fax: (713) 352-3300
                                                             mjosephson@mybackwages.com
                                                             adunlap@mybackwages.com

                                                             AND



                                                    6
       Case 7:19-cv-00074-DC-RCG Document 32 Filed 09/06/19 Page 7 of 7



                                                         Richard J. (Rex) Burch
                                                         Texas Bar No. 24001807
                                                         BRUCKNER BURCH, PLLC
                                                         8 Greenway Plaza, Suite 1500
                                                         Houston, Texas 77046
                                                         Tel: (713) 877-8788
                                                         Fax: (713) 877-8065
                                                         rburch@brucknerburch.com

                                                         ATTORNEYS FOR PLAINTIFF

                                   CERTIFICATE OF SERVICE

       On September 6, 2019, I served a copy of this document on all registered parties and/or their

counsel of record via the Court’s CM/ECF system in accordance with the Federal Rules of Civil

Procedure.

                                                     /s/ Andrew W. Dunlap
                                                     ANDREW W. DUNLAP




                                                 7
